ACCEPTED
                                                                                                                                                      03-15-00295-CV
                                                                                                                                                              8063499
                                                                                                                                           THIRD COURT OF APPEALS
                                                                                                                                                      AUSTIN, TEXAS
                                                                                                                                                12/2/2015 11:09:06 PM
                                                                                                                                                    JEFFREY D. KYLE
                                                                                                                                                               CLERK




                                               Cause No. 03-15-00295-CV                                                              FILED IN
                                                                                                                              3rd COURT OF APPEALS
                                                                                                                                   AUSTIN, TEXAS
                                                                                                                              12/2/2015 11:09:06 PM
                                             IN THE COURT OF APPEALS                                                              JEFFREY D. KYLE
                                                                                                                                       Clerk

                   FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN


                                                              Gerald Kostecka,
                                                                        Appellant


                                                                               VS


               Smoky Mo’s Franchise, LLC d/b/a Smokey Mo’s BBQ,
                                                                        Appellee


On appeal from the 26th Judicial District Court of Williamson County,
                                                                           Texas


                                            REPLY BRIEF OF APPELLANT




                                                                            Stuart Whitlow
                                                                            LAW                  OFFICES                          OF   STUART

C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
WHITLOW
                                                                            1104 S. Mays Street, Suite 116
                                                                            Round Rock, Texas 78664
                                                                            (737) 346-1839
                                                                            (512) 255-5938 (fax)
                                                                            stuartwhitlowlaw@yahoo.com
                                                                            ATTORNEY FOR APPELLANT




ORAL ARGUMENT REQUESTED




C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
NAMES OF ALL PARTIES TO FINAL JUDGMENT


PLAINTIFF/APPELLANT:


Gerald Kostecka


Represented at trial and on appeal by:


Stuart Whitlow
LAW OFFICES OF STUART WHITLOW
1104 S. Mays Street, Suite 116
Round Rock, Texas 78664
(737)346-1839
(512) 255-5938 (fax)
stuartwhitlowlaw@yahoo.com




DEFENDANT/APPELLEE:


Smokey Mo’s Franchise, LLC d/b/a Smokey Mo’s BBQ



C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
Represented at trial and on appeal by:


Robert A. House
Clark & Trevino
1701 Directors Blvd., Suite 920
Austin, Texas 78744




C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                      TABLE OF CONTENTS

                                                                                                                                  Page

INDEXOF AUTHORITIES………………………………………………………vii


ARGUMENT ...................................................................................... 1


CONCLUSION AND PRAYER FOR RELIEF . . . . . . . . . . . . . . . . .
.7


CERTIFICATE OF SERVICE ............................................................ 9




C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                 vi
                                                   INDEX OF AUTHORITIES

                                                                          CASES
                                                                                                                                   Page

Farlow v. Harris Methodist Fort Worth Hospital, 284 S.W.3d 903, 911
(Tex.                         App.--                            Fort                       Worth                           2008,   Pet.
Denied)…………………………………………………………………5

La Sara Grain Co. v. First Nat’l Bank, 673 S.W.2d 558, 563 (Tex.
1984). …………………………………………………………………………..5


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                vii
                                STATUTES, RULES AND REGULATIONS

Texas                                               Rule                                             of                           Evidence
801(e)(2)(D)…………………………………………………………….7




C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                viii
                                             IN THE COURT OF APPEALS
                   FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN


                                                              Gerald Kostecka,
                                                                        Appellant


                                                                               VS


             Smokey Mo’s Franchise, LLC, d/b/a Smokey Mo’s BBQ,
                                                                        Appellee


On appeal from the 26th Judicial District Court of Williamson County,
                                                                           Texas


                                          REPLY BRIEF OF APPELLANTS



TO THE HONORABLE COURT OF APPEALS:


            Appellant, Gerald Kostecka, submits this Reply Brief pursuant to


Rule 38.3 of the Texas Rules of Appellate Procedure in support of his


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  1
appeal and requests reversal of the trial court=s order granting


Appellee=s no-evidence motion for summary judgment. Appellant asks


that this cause be set for submission on oral argument.


                                                                            ARGUMENT


            Appellee’s basic point in their brief seems to be that Appellant


failed to bring forth more than a scintilla of evidence to raise a fact


with respect to certain elements of Appellant’s cause of action.


Appellee’s Brief at Page 3, 8. Appellee’s first argument is that


“Kostecka puts forth no evidence of the injuries, or other damages, he


claims to have sustained.” Appellee’s Brief at Page 9. In his Affidavit


in support of his Response to Defendant’s Motion for Summary


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  2
Judgment (hereinafter “Response”), however, Appellant states that


“[a]s a result of the fall, I sustained substantial injuries to my body (in


particular my left leg and knee) and felt severe pain and suffering. As


a result of the fall, I also have experienced substantial physical


impairment and mental anguish. Such pain and suffering, as well as


the physical impairment resulting from the injuries and mental anguish


continue until this day.” Response, Supplemental Clerk’s Record,


Volume 1, Page 7. Obviously, contrary to Appellee’s assertion,


Appellant brought forth more than a scintilla of evidence on this


element and thus raised a fact issue.


            Appellee then argues that the facts set forth in Appellant’s


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  3
Affidavit supporting the Response are nothing more than repetitions of


the facts in Appellant’s pleadings. To the contrary, Appellee has it


backwards. The facts set forth in Appellant’s Response to Defendant’s


Motion for Summary Judgment are taken from Appellant’s Affidavit


attached to the Response. Appellee appears to be saying that


Appellant’s statements regarding the injuries resulting from the fall in


Appellee’s restaurant are “conclusory” in nature. Appellee’s Brief at


Page 10. It is hardly “conclusory” to say that one suffered injuries to


one’s left leg and knee as a result of a fall and that one felt severe


pain and suffering as a result. Again, contrary to Appellees’ assertion,


it is not a conclusory statement to say that when Appellant reached for


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  4
the salt shaker at the table in Appellees’ restaurant, Appellant’s chair


shot out from under him and he fell to the floor landing on his left


knee. Response, Supplemental Clerk’s Record, Volume 1, Page 7.


This is probative summary judgment evidence. To argue that such


statements are “conclusory” reveals a serious misunderstanding of that


term.


            Appellee also argues that Appellant failed to bring forth more than


a scintilla of evidence that the unsafe condition with respect to


Appellant’s restaurant floor and chairs presented an unreasonable risk.


Appellee’s Brief at P. 11, 12. Here again, Appellant presented evidence


of a Smokey Mo’s employee coming up to Appellant right after the fall


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  5
and stating that the condition of the floor and the nature of the bottom


of the chair legs created a dangerous condition for customers in terms


of the chairs moving out from under customers just like Appellant’s


chair moved out from under him. Supplemental Clerk’s Record, Volume


1, Page 7. This statement in and of itself directly provides far more


than a scintilla of evidence with respect to unreasonable risk of harm.


When this statement is combined with what actually happened to


Appellant and the various general rules of summary judgment with their


generous leaning toward the non-movant, Appellant has even more


obviously met his burden in this regard. Appellant’s Brief at Page 4, 5.


            Appellee also argues that Appellant failed to present a scintilla of


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  6
evidence that Appellee possessed the premises where Appellant was


injured. Appellee’s Brief at Page 12, 13. To the contrary, Appellant


stated in his Affidavit that he and his wife went to a Smokey Mo’s


BBQ restaurant and that that is where he was injured. Supplemental


Clerk’s Record, Volume 1, Page 7. He stated that he spoke with two


Smokey Mo’s BBQ employees after his fall at the restaurant.


Supplemental Clerk’s Record, Volume 1, Page 7. Further, they spoke


to him about how Smokey Mo’s was aware of the dangerous condition.


    Supplemental Clerk’s Record, Volume 1, Page 7. Appellant also


talked about how Appellee failed to exercise ordinary care in


addressing the problem with its floor even though it knew about the


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  7
dangerous condition. Supplemental Clerk’s Record, Volume 1, Page 7.


  If Appellee could not address the problem, it needed to warn


Appellant about the danger but it did not. Supplemental Clerk’s


Record, Volume 1, Page 7. Clearly, Appellant brought forth far more


than a scintilla of evidence with respect to this element. In addition, the


generous presumptions favoring the non-movant in a no-evidence


summary judgment analysis further make clear that Appellant far more


than met his burden with respect to this element. Appellant’s Brief at


Page 4, 5.


            Appellee also apparently argues that the statements of the


Smokey Mo’s BBQ employees set forth in Appellant’s Affidavit were


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  8
hearsay because they were not acting within the scope of their


authority. Although they were acting within the scope of their authority,


this is not one of the requirements for determining whether statements


of an entity’s employees are hearsay or an admission by an opposing


party. Appellee cites Farlow v. Harris Methodist Forth Worth Hospital,


284 S.W.3d 903, 911 (Tex. App. – Fort Worth 2008, pet denied) in


support of Appellee’s point in this regard. Farlow, however, does not


stand for this proposition of law. (Appellee also cites La Sara Grain


Co. v. First Nat’l Bank, 673 S.W2d 448, 563 (Tex. 1984) in its


discussion of this issue, but it is very difficult to see how this case is


supportive of Appellee’s position.) Appellee correctly states the clear


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                  9
language of Rule 801(e)(2)(D) of the Texas Rules of Evidence (the


governing Rule of Evidence with respect to this issue) to the effect that


a statement made by agents or employees on a matter within the


scope of that relationship and while it existed is not hearsay. Appellee


apparently believes, however, that it has to attempt to add a


requirement to this Rule of Evidence because the employees’


statements are clearly not hearsay under Rule of Evidence


801(e)(2)(D). In fact, the statements made by Appellee’s employees


set forth in Appellant’s Affidavit meet the test of Rule 801(e)(2) (D)


and Appellee’s effort to somehow revise this applicable Rule of


Evidence with a case which is not on point does not make those


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                10
statements hearsay.


                                         CONCLUSION AND PRAYER FOR RELIEF


            As Appellant Gerald Kostecka has demonstrated, the trial court


erred in                  granting Appellee Smokey Mo’s Franchise, LLC d/b/a


Smokey Mo’s BBQ’s no-evidence motion for summary judgment as to


Appellant’s premises liability claim. Appellant properly raised a material


issue of fact with respect to each of the elements of the premises


liability claim brought by Appellant. Accordingly, the summary judgment


issued by the trial court should be reversed and the cause should be


remanded for trial.


            WHEREFORE, Appellant Gerald Kostecka asks this Court to rule


C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                11
for Appellant with respect to the issues he presented for appeal, to


reverse the trial court=s granting of Appellee Smokey Mo’s Franchise,


LLC d/b/a Smokey Mo’s BBQ=s motion for no-evidence summary


judgment and to remand the cause to the trial court for further


proceedings. Appellant further respectfully requests that this Court


assess costs of this appeal against Appellee, Tex. R. App. P. 82, and


grant Appellant such other and further relief to which he may be


entitled.




C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                12
                                                               Respectfully submitted,


                                                               LAW OFFICESOF STUART WHITLOW
                                                               1104 S. Mays Street, Suite 116
                                                               Round Rock, Texas 78664
                                                               (737)346-1837
                                                               (512) 255-5938 (fax)
                                                               stuartwhitlowlaw@yahoo.com




                                                               By:_____/s/Stuart Whitlow____________
                                                                            Stuart Whitlow
                                                                            State Bar No. 21378050
                                                                            ATTORNEY FOR APPELLANT


                                                      CERTIFICATE OF SERVICE
C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                13
            I hereby certify that a true and correct copy of the above and
foregoing document has been forwarded to the following counsel of
record listed below on this 2nd day of December, 2015.




            Robert A. House
            Clark & Trevino
            1701 Directors Blvd, Suite 920
            Austin, Texas 78744


                                                                            ________/s/ Stuart Whitlow________
                                                                                         Stuart Whitlow




                            CERTIFICATE OF PAGE NUMBER COMPLIANCE


            I hereby certify that I have counted the words in the brief and
that they total 1175.



C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                14
                                                                            _______/s/Stuart Whitlow______
                                                                                         Stuart Whitlow




C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                15
C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                16
C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                   17
C:\PROGRAM FILES (X86)\PDFCONVERTER\TEMP\NVDC\01C07008-B7B7-4417-9530-168CE9034617\6389CE9E-CB34-4C01-BA9E-440853764212FILE.DOC
                                                                                   18